Citation Nr: 1403024	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for residuals of a pulmonary embolism, claimed as chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 2003 to July 2003, December 2003 to March 2005, and January 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for IBS and chest pain.

The issue of entitlement to service connection for residuals of a pulmonary embolism, claimed as chest pain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran had active military service in the Southwest Asia theater of operations, and has been diagnosed with IBS.


CONCLUSION OF LAW

The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2013).  The record establishes that the Veteran was deployed to the Persian Gulf during her period of active service.  Therefore, the Veteran is a Persian Gulf veteran.

As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  38 U.S.C.A. § 1117(a) (West 2002).  A "qualifying chronic disability" includes, among other things, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2013).

In this case, an August 2010 VA examination diagnosed irritable bowel syndrome, and an additional September 2010 opinion noted the condition to be a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  The Veteran's service and postservice treatment records reflect a history of complaints of gastrointestinal upset, digestive problems, abdominal pain, and diarrhea.

As the Veteran has been diagnosed with IBS as a medically unexplained chronic multi-symptom illness, and because her symptoms initially manifested during service, the criteria for service connection for IBS have been met and the claim is granted.


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

With respect to the remaining claim on appeal, additional development is warranted.

The Veteran filed contends that her chest pain was incurred in or is etiologically related to service.  Service treatment records reflect a history of chest pain complaints.  Recent VA treatment records show a diagnosis of a pulmonary embolism.  However, there is no competent medical opinion addressing the nature or etiology of the pulmonary embolism.  Therefore, one should be obtained on remand.

Notably, the record reflects that the Veteran has smoked one pack of cigarettes a day since approximately 1988.  For claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The examiner should address this factor in rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner for an opinion as to whether it is at least as likely as not that the Veteran's pulmonary embolism was incurred in, etiologically related to, or otherwise a result of service.

Although the examiner must review the entire claims file, his/her attention is directed to the following:

a.  Service treatment records include post-deployment assessments from July 2005 and November 2008 which reflect a history of chest pain during the Veteran's deployments.  A November 2008 chest x-ray noted minimal dependent atelectasis, with no pneumothorax or pleural effusion.

b.  Service treatment records dated 2008 also reflect a 20-year history of smoking one pack of cigarettes per day.

c.  Private records dated March 2009 reflect a one month history of chest pain. After obtaining physical findings and additional history, the treating physician diagnosed only chest pain.

d.  An August 2010 VA examination also diagnosed chest pain, with etiology to be determined.  A stress test was not conducted.

e.  VA records dated February 2011 include complaints of chest pain, a CT scan of the chest, and a diagnosis of a pulmonary embolism.

After consideration of all the evidence contained in the claims file, the examiner should indicate whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's diagnosed pulmonary embolism was incurred in or otherwise related to her periods of military service from January 2003 to July 2003, December 2003 to March 2005, and January 2008 to February 2009.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for service connection for a pulmonary embolism, claimed as chest pain, based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


